DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Response to Amendment
  	Applicant’s amendment filed on June 8, 2022 has been entered.  Claims 1 and 23 have been amended.   New claims 27-38 have been added.  Claims 11-20 are canceled.  Thus, claims 1-10 and 21-38 are pending in this application, with claim 1 being independent.
Election/Restriction
	The claims, as amended, are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claim 1 was previously directed to elected Species I, which was elected without traverse in Applicant’s Response (filed on September 14, 2021) to the Requirement for Restriction/Election mailed on August 27, 2021.
Independent claim 1 has now been amended so as to be drawn to non-elected Species II (the non-elected embodiment of canceled claims 11-20).
 	The amendment filed on June 8, 2022 amending independent claim 1 to no longer be drawn to the elected invention, and instead be directed to the previously non-elected invention, is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because the species are independent and distinct since the claims to the different species recite mutually exclusive characteristics of such species as already noted above. In addition, these species are not obvious variants of each other based on the current record.
  	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675